DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments filed on 9/15/2021 are fully considered as follows:
Applicant argues that amended claims 2 and 5-8 do not warrant interpretation under 35 U.S.C. § 112(f) and withdrawal of the interpretation is requested. Applicant’s arguments are persuasive. Therefore, the claim interpretation is not maintained.
Applicant argues that Grass teaches the user selects the menu item first, and the ingredient is then selected based on the menu item. Such opposite of this application where an ingredient list is obtained by detecting a type and an amount of an ingredient. Grass simply discloses that a user is provided with a feasible recipe based on an inventory of ingredients to choose from, rather than the robot determining the recipe corresponding to the menu. Applicant’s arguments are persuasive. Therefore, a new ground of rejection is below.
Applicant argues claims 5 and 13, Grass does not provide an automatically optimized menu from the system, but guides the user to select a possible alternative menu by extracting missing ingredient, while the present invention provides a robot with an optimized menu based on the list of ingredients. Applicant’s arguments are persuasive. Therefore, a new ground of rejection is below.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. (Fig. 4) Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 7-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 20210391051 A1) in view of Conder (US 20150260566 A1) 
Regarding claim 1, Ochiai teaches A robot system configured to determine a recipe from an ingredient list obtained by detecting a type and an amount of an ingredient, the robot system comprising: (Fig. 2 element 420 ingredient information, Fig. 6 ingredient name, nutrient amount Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.)
a storage table configured to: (Fig. 2 element 400 storage unit) 
a robot configured to: (Fig. 1 element RO cooking robot)
receive the ingredient list obtained from the type and the amount of the ingredient identified by the storage table from the storage table; (Fig. 2 element 420 ingredient information element 400 storage unit, Fig. 6 ingredient name, nutrient amount, Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0055] The control unit 200 appropriately acquires information from the storage unit 400 and determines a recipe. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.)
retrieve menus to be cooked with the ingredient list; and ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
perform cooking by determining the recipe according to a menu selected from the menus, ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
wherein the storage table includes: (Fig. 2 element 400 storage unit)
a processor configured to: (Fig. 21 element 871 processor)
obtain the ingredient list based on the type and the amount of the ingredient; and (Fig. 2 element 420 ingredient information element 400 storage unit, Fig. 6 ingredient name, nutrient amount, Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0055] The control unit 200 appropriately acquires information from the storage unit 400 and determines a recipe. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.)
a communication interface configured to transmit the ingredient list to the robot (Fig. 2 arrow between element 200 and 400), and wherein the robot includes: (Fig. 1 RO cooking robot)
a communication interface configured to receive the ingredient list from the storage table; and (Fig. 2 arrow between element 200 and 400)
a controller configured to: (Fig. 2 control unit 200)
select the menu to be cooked with the ingredient list; BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/thdApplication No.: 16/580,598Docket No.: 3449-3867PUS1 Reply to Office Action of June 15, 2021Page 3 of 11 ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
determine the recipe according to the selected menu; and ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
control the cooking according to the recipe. ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
Ochiai does not expressly disclose, but Conder discloses detect a weight change by a scale installed under each of cells that store ingredients according to types of the ingredients; (Fig. 2 element 22 tray with different types of ingredients, Fig. 4 element 14 scale under element 22 tray, [0048] the scales 14 have pressure sensors in each corner and use a mathematical combination of the pressure sensor readings to sense the weight of the food which is inside of the food tray 22.)
detect the cell of which a weight is changed according to an ingredient selection of a user to identify the type of the ingredient; and ([0053] if the computer sensed any dispensing of food from the tray 22 via a reduction in weight of the tray 22, the computer 10 may start a second dispensing period of time and display the amount of food removed from the tray during the second dispensing period of time, allowing the employee to adjust the portion of dispensed food up or down)
identify the amount of the ingredient based on a degree of the weight change of the cell; and ([0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee)
a memory configured to store the type of the ingredient stored in each of the cells; (Fig. 33 element 112 memory device [0119] the food data store 128 may contain data to facilitate the…food weighing)
retrieve the cell of which the weight is changed from the memory to identify the type of the ingredient; and (Fig. 33 element 100 processing device [0119] The weighing module 116 allows a computer 10 to facilitate the weighing of food withdrawn from a tray 22)
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Ochiai, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Ochiai since doing so would enhance the system by including a weighing system to weigh the food removed from the trays in order to save money.
Regarding Claim 5, Ochiai teaches wherein the controller46controller is configured to (Fig. 2 element 2 control unit): classify a menu stored in the memory and an ingredient included in the menu ([0046] the user UA ordered a “hamburger steak” as an order condition. Here, the cooking server determines a recipe for a cheese-free hamburger steak C1 on the basis of information indicating that the user UA has a cheese allergy, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.); calculate a similarity between an ingredient of the 5ingredient list and the ingredient included in the menu to select a menu with a largest similarity ([0046] the user UA ordered a “hamburger steak” as an order condition. Here, the cooking server determines a recipe for a cheese-free hamburger steak C1 on the basis of information indicating that the user UA has a cheese allergy,); and control the cooking with the recipe of the selected menu. ([0046] and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
Regarding Claim 7, Ochiai teaches wherein the controller46controller is configured to recommend an additional 20ingredient to the user during or after the control of the cooking.  ([0138] the control unit 200 determines a recipe on the basis of the food information DB 410, the ingredient information DB 420, and the user information DB 430 (S1309).)
Regarding Claim 8, Ochiai teaches wherein the robot further includes: an input interface configured to receive a command of the 5user through at least one of a touch, a button, or a voice input from the user (Fig. 1 SP smartphone [0047] the food order transmitted from the smartphone SP may be received by the cooking server. Further, the users UA and UB may place a food order by voice using a microphone included in the smartphone SP.); and an output interface configured to express the command of the input interface and an operational state of the controller to the user by using a screen or a sound. ([0059]  the output unit 600 outputs, to the user, information regarding the recipe determination performed by the control unit 200, for example, food information stored in the food information DB 410. [0060] The output unit 600 may be included in the smartphone SP illustrated in FIG. 1 as described above, and may display the predetermined information on a screen of the predetermined application run by the smartphone SP. Further, as described above, the input unit 100 may output the predetermined information to the user by using, for example, a speaker included in the smartphone SP)
Regarding Claim 9, Ochiai teaches A method of controlling a robot system which is configured to determine a recipe, the method comprising (Fig. 2 element 420 ingredient information, Fig. 6 ingredient name, nutrient amount Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.): 15 
20obtaining, by the storage table, an ingredient list through 48the type and the amount of the ingredient to transmit the ingredient list to a robot (Fig. 2 element 420 ingredient information element 400 storage unit, Fig. 6 ingredient name, nutrient amount, Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0055] The control unit 200 appropriately acquires information from the storage unit 400 and determines a recipe. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.); 
transmitting, by the storage table, the ingredient list to the robot (Fig. 2 arrow between element 200 and 400); 
receiving, by the robot, the ingredient list from the storage table (Fig. 2 arrow between element 200 and 400); and 
determining, by the robot, the recipe according to the menu by retrieving a menu to be cooked with the ingredient list; ([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)) and 
controlling the cooking with the recipe of the selected menu([0046] Further, the user UB ordered a “shrimp” as an order condition. Here, the cooking server determines a recipe for a cooked shrimp C2 on the basis of preset information indicating that the user UB dislikes a “raw” ingredient, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
Ochiai does not expressly disclose, but Conder discloses by measuring a weight change of each of cells in a storage table that stores an ingredient (Fig. 2 element 22 trays with different types of ingredients Fig. 4 element 14 scale under element 22 tray [0053] if the computer sensed any dispensing of food from the tray 22 via a reduction in weight of the tray 22, the computer 10 may start a second dispensing period of time and display the amount of food removed from the tray during the second dispensing period of time, allowing the employee to adjust the portion of dispensed food up or down)
 identifying a type of the ingredient by detecting a cell of which a weight is changed according to an ingredient selection of a user through a scale installed under the cell (Fig. 2 element 22 trays with different types of ingredients Fig. 4 element 14 scale under element 22 tray [0053] if the computer sensed any dispensing of food from the tray 22 via a reduction in weight of the tray 22, the computer 10 may start a second dispensing period of time and display the amount of food removed from the tray during the second dispensing period of time, allowing the employee to adjust the portion of dispensed food up or down), and identifying an amount of the ingredient by calculating the weight change of the cell ([0056 A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee);
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Ochiai, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Ochiai since doing so would enhance the system by including a weighing system to weigh the food removed from the trays.
Regarding Claim 10, Ochiai teaches wherein the identifying of the type and the amount of the ingredient includes: storing a name of the ingredient stored in each of the 10cells in a memory (Fig. 3 food name, Fig. 21 element 872 and 873); 
Ochiai does not expressly disclose, but Conder discloses detecting a position of the cell of which the weight is changed (Claim 6: wherein the computer system is connected to a plurality of trays having different food ingredients located therein; wherein each of the plurality of trays is operatively connected to weight sensors which are connected to the computer system to allow the weighing module to monitor the weight of the trays and the food ingredients located therein; [0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee); and retrieving the detected position of the cell from the memory to identify the name of the ingredient ([0121] The memory device 112 is a device that stores data generated or received by the computer 10 and may provide data to the processing device 100. the various modules and data stores allow the computer processor 100 to communicate with the sensors 34 and to provide portion information and menu and ingredient information to an employee via the user interface 104 ), and identifying 15the amount of the ingredient from the weight change of the cell.  ([0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee)
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Ochiai, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Ochiai since doing so would enhance the system by including a weighing system to weigh the food removed from the trays.
Regarding Claim 11, Ochiai does not expressly disclose, but Conder discloses wherein the obtaining of the ingredient list includes creating the ingredient list when an input representing completion of an ingredient selection is 20received from the user in the storage table or when each of the 49cells has no weight change for a predetermined time. ([0053] the computer 10 may track the sensed weight of the tray 22 and may identify a period of time during which the weight of the tray 22 does not change (i.e. a non-dispensing period of time).)
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Ochiai, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Ochiai since doing so would enhance the system by including a weighing system to weigh the food removed from the trays during a period of time.
Regarding Claim 12, Ochiai teaches wherein the obtaining of the ingredient list further includes outputting the ingredient 5list to a display.  ([0059]  the output unit 600 outputs, to the user, information regarding the recipe determination performed by the control unit 200, for example, food information stored in the food information DB 410. [0060] The output unit 600 may be included in the smartphone SP illustrated in FIG. 1 as described above, and may display the predetermined information on a screen of the predetermined application run by the smartphone SP. Further, as described above, the input unit 100 may output the predetermined information to the user by using, for example, a speaker included in the smartphone SP)
Regarding Claim 13, Ochiai teaches wherein the determining of the recipe includes: classifying a menu stored in the memory and an 10ingredient included in the menu ([0046] the user UA ordered a “hamburger steak” as an order condition. Here, the cooking server determines a recipe for a cheese-free hamburger steak C1 on the basis of information indicating that the user UA has a cheese allergy, and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.); calculating a similarity between an ingredient of the ingredient list and the ingredient included in the menu and selecting a menu with a largest similarity ([0046] the user UA ordered a “hamburger steak” as an order condition. Here, the cooking server determines a recipe for a cheese-free hamburger steak C1 on the basis of information indicating that the user UA has a cheese allergy,), and controlling the cooking with the recipe of the selected menu. ([0046] and the cooking robot performs cooking on the basis of the recipe and provides the cooked food.)
Regarding Claim 15, Ochiai teaches further comprising recommending an additional ingredient to the user during or after 5the control of the cooking, after the determining of the recipe. ([0138] the control unit 200 determines a recipe on the basis of the food information DB 410, the ingredient information DB 420, and the user information DB 430 (S1309).)
Regarding Claim 16, Ochiai teaches wherein the recipe is one that is based on the type and the amount of the ingredient selected by the user.  (Fig. 2 element 420 ingredient information element 400 storage unit, Fig. 6 ingredient name, nutrient amount, Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0055] The control unit 200 appropriately acquires information from the storage unit 400 and determines a recipe. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.)
Regarding Claim 17, Ochiai teaches wherein the recipe is one that is based on the type and the amount of the ingredient selected by the user. (Fig. 2 element 420 ingredient information element 400 storage unit, Fig. 6 ingredient name, nutrient amount, Abstract: a control unit (200) that determines a recipe on a basis of user information including an…ingredient information including information regarding each ingredient [0042] A cooking system according to an embodiment of the present disclosure is assumed to be used in a facility such as a restaurant or a home having a cooking robot. [0055] The control unit 200 appropriately acquires information from the storage unit 400 and determines a recipe. [0088] “three major nutrients” column, a “vitamins” column, and a “minerals” column show nutritional information of each ingredient. Note that the amount of nutrient shown in the example of FIG. 6 is the amount of nutrient per 100 g.)
Claims 2, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 20210391051 A1) in view of Conder (US 20150260566 A1) in further view of Grass (US 20200154948 A1)
Regarding Claim 2, Ochiai does not expressly disclose, but Grass discloses wherein the 45storage table further includes: a display unit configured to display the type and the amount of the ingredient and the ingredient list to allow the user to identify the type and the amount of the ingredient and the ingredient list.  ([0192] The touchscreen may be located either on the furniture unit 202 or in the vicinity of the system 100. The user therefore provides inputs on the touchscreen to send instructions to the system 100 for the food preparation. [0208] the user selects a recipe from a list of all recipes generated by the control system 500. [0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen or on the smartphone, the tablet or the laptop of the user.)
In this way, the system of Grass includes food preparation automation ([0002]). Like Ochiai, Grass is concerned with providing a food service.
Therefore, from the teachings of Grass and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Grass to the system of Ochiai since doing so would enhance the system by displaying feasible recipes given the inventory.
Regarding Claim 106, Ochiai does not expressly disclose, but Grass discloses wherein the controller46controller is configured to (Fig. 13 element 500 control system): primarily compare the ingredient of the ingredient list with the ingredient of the menu ([0215] step 710, a test is performed to determine if all the ingredients required for the selected recipe to be prepared are available.); and secondarily compare an amount of the ingredient of the 15menu with an amount of the ingredient included in the ingredient list. ([0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen)
In this way, the system of Grass includes food preparation automation ([0002]). Like Ochiai, Grass is concerned with providing a food service.
Therefore, from the teachings of Grass and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Grass to the system of Ochiai since doing so would enhance the system compare ingredients.
Regarding Claim 14, Ochiai does not expressly disclose, but Grass discloses wherein the calculating of the similarity includes: comparing the ingredient of the ingredient list with the ingredient of the menu stored in the robot ([0215] step 710, a test is performed to determine if all the ingredients required for the selected recipe to be prepared are available); and 20comparing an amount of the ingredient of the menu with 50an amount of the ingredient included in the ingredient list.  ([0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen)
In this way, the system of Grass includes food preparation automation ([0002]). Like Ochiai, Grass is concerned with providing a food service.
Therefore, from the teachings of Grass and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Grass to the system of Ochiai since doing so would enhance the system compare ingredients.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 20210391051 A1) in view of Conder (US 20150260566 A1) in further view of Grass (US 20200154948 A1) in further view of Roy (US 20200054175 A1)
Regarding Claim 3, Ochiai does not expressly disclose, but Grass discloses and a 3D (3-dimensional) cam configured to track the movement of the 5pincette, and the type of the ingredient is tracked based on the movement from the pincette to the cell. ([0097] the collecting element 400 comprises a grabbing member 600, shown in FIG. 2, for grabbing a selected given food container identified by the identification unit 300. The collecting element 400 is moveable along a vertical axis and is operatively connected to and operated by the control system 500 [0218] The control system 500 actuates the identification camera 302 and the collecting element 400 to grab and transport the food containers to be identified under the identification camera 302.)
In this way, the system of Grass includes food preparation automation ([0002]). Like Ochiai, Grass is concerned with providing a food service.
Therefore, from the teachings of Grass and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Grass to the system of Ochiai since doing so would enhance the system by using a camera to identify the selected food.
Ochiai does not expressly disclose, but Roy discloses wherein the 45storage table further includes: a pincette configured to move the ingredient from the cell to a bowl of the user ([0035] FIG. 6 shows an exploded view of the food assembler device with the attachment tool rack 9 shown removed with…opposing tongs 21 a and 21 b. [0037] FIG. 10, shows some of the attachment tools 37, 38 and 39 placed in the containers such that the robot 3 is saved of the step to go bring them from rack and put them back when collecting an ingredient from the respective containers for plating them on smart boats.);
In this way, the system of Roy includes different attachment tools that pick and plate food in order to prevent contamination ([0005]). Like Ochiai, Roy is concerned with providing a food service.
Therefore, from the teachings of Roy and Ochiai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Roy to the system of Ochiai since doing so would enhance the system by including different attachment tools that pick and plate food in order to prevent contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664         
                                                                                                                                                                                               /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664A